DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of claims amendment with remarks, dated August 18, 2021. Claims 1, 9, and 25-34 have been amended. Claims 1, 9, and 21-38 are pending. This communication is considered fully responsive and sets forth below.
3.	Claims Objections: in the Response filed on August 18, 2021, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
4.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.

Allowable Subject Matter
6.	Claims 1, 9, and 21-38 are allowed. 
The following is the reason for examiner’s statement of allowance:

However, in consideration of the claim amendment with arguments/remarks filed August 18, 2021 and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“transmitting, to the mobile station, a resource pool index within a downlink control information (DCI) indicating at least one designated resource pool from the one or more resource pools and designated resources from within the at least one 
Similar limitations are included in claim 29.
 “receive, by the mobile station, a resource pool index within a downlink control information (DCI) indicating at least one designated resource pools from the one or more resource pools and designated resources from within the at least one designated resource pool such that communications between the mobile station and a wireless device is permitted via a wireless link between the mobile station and the wireless device using the at least one designated resource pool,” as specified in claim 9. 
Similar limitations are included in claim 34.
Dependent claims 21-28 and 35-38 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473